Title: To George Washington from Oliver Phelps, 19 April 1782
From: Phelps, Oliver
To: Washington, George


                        
                            Sir,
                            Sheffield 19. April 1782.
                        
                        We have appointed William Bacon Esquire our principal agent to receive and deliver such flesh as may be
                            necessary for the consumption of the army under your Excellencys immediate command He will be on the ground in sufficient
                            season, to receive and execute such orders as your Excellency may be pleased to give respecting our business.
                        There are now in the county of Berkshire about 550 barrels of salted provisions, belonging to this
                            Commonwealth, lying at Great Barrington and Richmond and about 450 barrels at Springfield. One Gentleman belonging to the
                            company is now gone to Boston, to purchase these provisions. If this should be effected we wish to be informed of your
                            Excellency’s pleasure where these stores should be deposited—If it may be of public utility that those at Springfield
                            should be deposited any where on the banks of Connecticut river, it will save a very considerable expence, in
                            transportation, thro’ a road always uneven and mountainous, and now extremely deep and miry. We have the
                            honor to be with every sentiment of respect and esteem Sir Your Excellency’s most obedt and most hume Servts
                        
                            Oliver Phelps & Co.
                        
                    